358 S.E.2d 52 (1987)
320 N.C. 169
Barbara S. IPOCK, Guardian Ad Litem for Judith I. Hill, and Timothy W. Hill, individually and as Guardian Ad Litem for Timothy Jason Hill, a Minor
v.
Samuel J. GILMORE.
No. 251P87.
Supreme Court of North Carolina.
July 7, 1987.
Grover C. McCain, Jr., Kenneth B. Oettinger, Chapel Hill, and Robert E. Smith, Raleigh, for plaintiffs.
Hornthal, Riley, Ellis & Maland, Elizabeth City, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 1987."